DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: wherein the first conductor is on a portion of the substrate exposed by the circuit layer, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Anezaki (USPGPUB DOCUMENT: 2011/0254074) discloses in Fig 3 & 5 a semiconductor device, comprising:
a substrate(11/11i)[0062,0095];
a circuit layer(13C/13D)[0067] over the substrate(11/11i)[0062,0095];
a test line (rightmost 15C2)[0072] on the circuit layer(13C/13D)[0067] (Under broadest reasonable interpretation, the term ‘circuit layer’ presently considered to be met by 13C/13D since a circuit is interpreted as capable of being followed by an electric current such as a wiring, therefore 13C/13D may be interpreted as a ‘circuit layer’); and

a first conductor(left 15C1)[0072,0079], a second conductor(left15C2)[0072,0079]; and
an insulator(14/15/16)[0069,0070] between the first conductor(left 15C1)[0072,0079] and the second conductor(left15C2)[0072,0079], wherein the insulator(14/15/16)[0069,0070] surrounds the first conductor(left 15C1)[0072,0079] and the second conductor(left15C2)[0072,0079] but does not disclose wherein the first conductor is on a portion of the substrate exposed by the circuit layer.  Therefore, it would not be obvious to make the semiconductor structure as claimed.

The following is an examiner’s statement of reasons for allowance:
Claims 9-16 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: wherein each of the first conductor and the second conductor is spaced from the circuit layer in a direction parallel to a top surface of the substrate, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Anezaki (USPGPUB DOCUMENT: 2011/0254074) discloses in Fig 3 & 5 a semiconductor device comprising: a substrate(11/11i)[0062,0095];
a circuit layer(13C/13D)[0067] over the substrate(11/11i)[0062,0095];
an insulator(14/15/16)[0069,0070] layer over the substrate(11/11i)[0062,0095] and the circuit layer(13C/13D)[0067] (Under broadest reasonable interpretation, the term ‘circuit layer’ presently considered to be met by 13C/13D since a circuit is interpreted as 
a test line (rightmost 15C2)[0072] extending through the insulator(14/15/16)[0069,0070] layer, wherein the test line (rightmost 15C2)[0072] is electrically connected to the circuit layer(13C/13D)[0067] (by way of leftmost 15C1); and
a capacitor(left 15C1/leftC1/left15C2)[0072,0079], wherein the capacitor(left 15C1/leftC1/left15C2)[0072,0079] comprises:
a first conductor(left 15C1)[0072,0079] extending through the insulator(14/15/16)[0069,0070] layer,
a second conductor(left15C2)[0072,0079] extending through the insulator(14/15/16)[0069,0070] layer, wherein each of the first conductor(left 15C1)[0072,0079] and the second conductor(left15C2)[0072,0079] is spaced from the circuit layer(13C/13D)[0067], and
a portion of the insulator(14/15/16)[0069,0070] layer between the first conductor(left 15C1)[0072,0079] and the second conductor(left15C2)[0072,0079] but does not disclose wherein each of the first conductor and the second conductor is spaced from the circuit layer in a direction parallel to a top surface of the substrate.  Therefore, it would not be obvious to make the semiconductor structure as claimed.

The following is an examiner’s statement of reasons for allowance:
Claims 17-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: wherein the first conductor directly contacts a top surface of the substrate, in 
a circuit layer(13C/13D)[0067] over the substrate(11/11i)[0062,0095];
an insulator(14/15/16)[0069,0070] layer over the substrate(11/11i)[0062,0095] and the circuit layer(13C/13D)[0067] (Under broadest reasonable interpretation, the term ‘circuit layer’ presently considered to be met by 13C/13D since a circuit is interpreted as capable of being followed by an electric current such as a wiring, therefore 13C/13D may be interpreted as a ‘circuit layer’), wherein the insulator(14/15/16)[0069,0070] layer directly contacts a top surface of the circuit layer(13C/13D)[0067] and a sidewall of the circuit layer(13C/13D)[0067];
a test line (rightmost 15C2)[0072] extending through the insulator(14/15/16)[0069,0070] layer, wherein the test line (rightmost 15C2)[0072] is electrically connected to the circuit layer(13C/13D)[0067] (by way of 15C1); and
a capacitor(left 15C1/leftC1/left15C2)[0072,0079] spaced from the circuit layer(13C/13D)[0067], wherein the capacitor(left 15C1/leftC1/left15C2)[0072,0079] comprises: a first conductor(left 15C1)[0072,0079] extending through the insulator(14/15/16)[0069,0070] layer, a second conductor(left15C2)[0072,0079] extending through the insulator(14/15/16)[0069,0070] layer, and 
a portion of the insulator(14/15/16)[0069,0070] layer between the first conductor(left 15C1)[0072,0079] and the second conductor(left15C2)[0072,0079] but does not disclose wherein the first conductor directly contacts a top surface of the substrate.  Therefore, it would not be obvious to make the semiconductor structure as claimed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819